DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in the application.	
Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed 09/27/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
Drawings
The drawings submitted on 09/27/2021. These drawings are review and accepted by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses the phrase “DISCLOSURE” in page 48, line 1, which is implied. 
Correction is required.  See MPEP § 608.01(b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are reject on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of U.S Patent No. 11,133,062 B2 (‘062). Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant application claims are obvious variants of the ‘062 claims.
US Patent No. 11,133,062 B2
US Patent Application No. 2022/0013170 A1
1. An apparatus, comprising: a memory having a plurality of memory cells; and circuitry configured to sense memory states of each of two memory cells of the plurality of memory cells to determine one data value, wherein each of the two memory cells is a self-selecting memory cell in which a single material serves as a select element and a storage element, by: sensing a memory state of a first one of the two memory cells using a first sensing voltage in a sense window between a first threshold voltage distribution corresponding to a first memory state and a second threshold voltage distribution corresponding to a second memory state; and sensing a memory state of a second one of the two memory cells using a second sensing voltage in the sense window; wherein the first sensing voltage and the second sensing voltage are selectably closer in the sense window to the first threshold voltage distribution or the second threshold voltage distribution.
2. The apparatus of claim 1, wherein the circuitry is further configured to program the one data value by: applying a first voltage pulse to the first memory cell, wherein the first memory cell stores its memory state as an intended data value corresponding to the one data value; and applying a second voltage pulse to the second memory cell, wherein the second memory cell stores its memory state as a reference data value corresponding to the intended data value.
3. The apparatus of claim 1, wherein the first sensing voltage and the second sensing voltage are selectably closer in the sense window to different ones of the first threshold voltage distribution and the second sensing voltage.
4. The apparatus of claim 1, wherein the circuitry is configured to further determine the one data value by: comparing the sensed memory states of each of the two memory cells; validating the memory state of the first memory cell as an intended data value corresponding to the one data value by determining that the sensed memory states are complementary binary memory states; and determining a switch in the memory state of the two memory cells by determining that the sensed memory states match binary memory states.
5. The apparatus of claim 1, wherein the sensed memory states include a memory state associated with the first threshold voltage distribution of a first subset of the plurality of memory cells whose relative magnitude is greater for a particular polarity than a different one of the two memory states associated with the second threshold voltage distribution of a second subset of the plurality of memory cells.
6. The apparatus of claim 1, wherein the circuitry is further configured to: store the memory state of the first memory cell in association with a particular end of the sense window having a particular magnitude of a polarity; and store the memory state of the second memory cell in association with an opposite end of the sense window having a different magnitude of the polarity; wherein the polarity is selectable from a positive polarity and a negative polarity.
7. The apparatus of claim 1, wherein each of the two memory cells is a resistance variable memory cell configured to selectably store either of the first and second states.
8. The apparatus of claim 1, wherein the single material is a chalcogenide material.
9. An apparatus, comprising: circuitry in a memory device, the circuitry configured to: sense memory states of each of two memory cells of a plurality of memory cells to determine one data value, wherein each of the two memory cells is a self-selecting memory cell in which a single material serves as a select element and a storage element, by: sensing a memory state of a first one of the two memory cells using a first sensing voltage in a sense window between a first threshold voltage distribution corresponding to a first memory state and a second threshold voltage distribution corresponding to a second memory state; sensing a memory state of a second one of the two memory cells using a second sensing voltage in the sense window; and determining which of the two memory cells has switched their memory state due to a shift in the first threshold voltage distribution relative to a magnitude of the first sensing voltage in the sense window; wherein the magnitude of the first sensing voltage is selectably closer to the first threshold voltage distribution than to the second threshold voltage distribution in the sense window.
10. The apparatus of claim 9, wherein the switch in the memory state is due to a shift in the second threshold voltage distribution relative to a magnitude of the second sensing voltage in the sense window.
11. The apparatus of claim 9, wherein: one end of the sense window corresponds to a programmed memory state for a first memory cell and another end of the polarity of the sense window corresponds to a complementary reprogrammed memory state for the first memory cell; and which end of the sense window corresponds to the programmed memory state and which other end of the sense window corresponds to the complementary reprogrammed memory state is determined by: a first number of voltage pulses applied to the first memory cell to program the first memory cell to a magnitude less than the first sensing voltage in the sense window; and a second number, different from the first number, of voltage pulses applied to the first memory cell to program the first memory cell to a magnitude greater than the second sensing voltage in the sense window.
12. The apparatus of claim 9, wherein: one end of the sense window corresponds to a programmed memory state for a first memory cell and another end of the polarity of the sense window corresponds to a complementary reprogrammed memory state for a second memory cell; and which end of the sense window corresponds to the programmed memory state and which other end of the sense window corresponds to the complementary reprogrammed memory state is determined by: a first number of voltage pulses applied to the first memory cell to program the first memory cell to a magnitude less than the first sensing voltage in the sense window; and a second number, different from the first number, of voltage pulses applied to the second memory cell to program the second memory cell to a magnitude greater than the second sensing voltage in the sense window.
13. The apparatus of claim 9, wherein: the circuitry is associated with a truth table used to enable: comparison of the sensed memory state of the first memory cell to the sensed memory state of the second memory cell in binary memory states; determination of the switch in the memory state due to the shift by determination that the sensed memory states match; and determination of which of the two memory cells has switched from one memory state to another memory state.
14. The apparatus of claim 13, wherein, responsive to the determination of which of the two memory cells has switched from the one memory state to the other memory state, the circuitry is configured to reprogram the memory cell that has switched back to the one memory state to enable determination, as intended, of the one data value from the memory states of the two memory cells.
15. The apparatus of claim 13, wherein: the determination of which of the two memory cells has switched from one memory state to another memory state is based at least in part on: one combination of the two memory states that is complementary in binary memory states being more readably reliable than a complementary other combination of the two memory states due to a magnitude of separation of at least one sensing voltage from a threshold voltage distribution of either the first memory state or the second memory state being greater than a separation of the at least one sensing voltage from a threshold voltage distribution of the other memory state; and the one combination is more readably reliable based on the greater magnitude of the separation, thereby having a corresponding greater shift to reach the sensing voltage being less probable than a shift resulting from a lesser separation in the other combination.
16. A method of operating memory, comprising: sensing memory states of each of two memory cells of a plurality of memory cells to determine one data value, wherein each of the two memory cells is a self-selecting memory cell in which a single material serves as a select element and a storage element, by: sensing a memory state of a first one of the two memory cells using a first sensing voltage in a sense window between a first threshold voltage distribution corresponding to a first memory state and a second threshold voltage distribution corresponding to a second memory state; sensing a memory state of a second one of the two memory cells using a second sensing voltage in the sense window; and selectably positioning the first sensing voltage and the second sensing voltage closer in the sense window to the first threshold voltage distribution or the second threshold voltage distribution.
17. The method of claim 16, further comprising: selecting the first sensing voltage and the second sensing voltage to have a negative polarity; and either positioning the first sensing voltage closer to the first threshold voltage distribution than to the second threshold voltage distribution and positioning the second sensing voltage closer to the second threshold voltage distribution than to the first threshold voltage distribution or vice versa.
18. The method of claim 16, further comprising: selecting the first sensing voltage and the second sensing voltage to have a positive polarity; and either positioning the first sensing voltage closer to the first threshold voltage distribution than to the second threshold voltage distribution and positioning the second sensing voltage closer to the second threshold voltage distribution than to the first threshold voltage distribution or vice versa.
19. The method of claim 16, further comprising: selecting the first sensing voltage and the second sensing voltage to both have either a negative polarity or a positive polarity of a same magnitude; and either positioning both the first sensing voltage and the second sensing voltage closer to the first threshold voltage distribution than to the second threshold voltage distribution or vice versa.
20. A method of operating memory, comprising: sensing memory states of each of two memory cells to determine one data value by: sensing a memory state of a first one of the two memory cells using a first sensing voltage in a sense window between a first threshold voltage distribution corresponding to a first memory state and a second threshold voltage distribution corresponding to a second memory state; sensing a memory state of a second one of the two memory cells using a second sensing voltage in the sense window; and selecting a magnitude of the first sensing voltage in the sense window to be closer to a first magnitude determined to correspond to a first margin of the first threshold voltage distribution than to a second magnitude determined to correspond to a second margin of the second threshold voltage distribution.
21. The method of claim 20, further comprising: responsive to determination of which of the two memory cells has switched their memory state, reprogramming the memory cell that has switched its memory state back to its complementary memory state; and determining the one data value as intended from complementary memory states of the two memory cells.
22. The method of claim 20, further comprising: programming the two memory cells in a negative polarity for a negative read using one of a pair of complementary memory states for the first memory cell and another of the pair for the second memory cell; designating the first memory cell to store a reference memory state; designating the second memory cell to store an intended memory state to be compared to the reference memory state of the first memory cell; determining a difference between the first memory state and the second memory state based on a difference in a magnitude of an absolute value of a voltage stored by each of the two memory cells, wherein a memory cell that has a voltage value in a threshold voltage distribution with a lesser magnitude is in the first memory state and a memory cell that has a voltage value in a threshold voltage distribution with a greater magnitude is in the second memory state; selectably positioning the first sensing voltage in the sense window at a greater magnitude than, and marginal to, the threshold voltage distribution with the lesser magnitude; and selectably positioning a second sensing voltage in the sense window at a lesser magnitude than, and marginal to, the threshold voltage distribution with the greater magnitude.
23. The method of claim 20, further comprising: programming the two memory cells in a positive polarity for a positive read using one of a pair of complementary memory states for the first memory cell and another of the pair for the second memory cell; designating the first memory cell to store an intended memory state; designating the second memory cell to store a reference memory state to be compared to the intended memory state of the first memory cell; determining a difference between the first memory state and the second memory state based on a difference in a magnitude of an absolute value of a voltage stored by each of the two memory cells, wherein a memory cell that has a voltage value in a threshold voltage distribution with a greater magnitude is in the first memory state and a memory cell that has a voltage value in a threshold voltage distribution with a lesser magnitude is in the second memory state; selectably positioning the first sensing voltage in the sense window at a greater magnitude than, and marginal to, the threshold voltage distribution with the lesser magnitude; and selectably positioning a second sensing voltage in the sense window at a lesser magnitude than, and marginal to, the threshold voltage distribution with the greater magnitude.
24. The method of claim 20, further comprising: programming the two memory cells in a negative polarity for a negative read using one of a pair of complementary memory states for the first memory cell and a same one of the pair for the second memory cell; designating the first memory cell to store an intended memory state; designating the second memory cell to store a reference memory state to be compared to the intended memory state of the first memory cell; determining a difference between the first memory state and the second memory state based on a difference in a magnitude of an absolute value of a voltage potentially stored by each of the two memory cells, wherein a memory cell that has a voltage value in a threshold voltage distribution with a lesser magnitude is in the first memory state and a memory cell that has a voltage value in a threshold voltage distribution with a greater magnitude is in the second memory state; and selectably positioning the first sensing voltage at a lesser magnitude than, and marginal to, the threshold voltage distribution with the greater magnitude for both the first and second memory cells.
25. The method of claim 20, further comprising: programming the two memory cells in a positive polarity for a positive read using one of a pair of complementary memory states for the first memory cell and a same one of the pair for the second memory cell; designating the first memory cell to store an intended memory state; designating the second memory cell to store a reference memory state to be compared to the intended memory state of the first memory cell; determining a difference between the first memory state and the second memory state based on a difference in a magnitude of an absolute value of a voltage potentially stored by each of the two memory cells, wherein a memory cell that has a voltage value in a threshold voltage distribution with a greater magnitude is in the first memory state and a memory cell that has a voltage value in a threshold voltage distribution with a lesser magnitude is in the second memory state; and selectably positioning the first sensing voltage at a greater magnitude than, and marginal to, the threshold voltage distribution with the lesser magnitude for both the first and second memory cells.

1. An apparatus, comprising: a memory having a plurality of memory cells; and circuitry configured to: sense memory states of each of two memory cells of the plurality of memory cells to determine one data value by: sensing a memory state of a first one of the two memory cells using a first sensing voltage in a sense window between a first threshold voltage distribution corresponding to a first memory state and a second threshold voltage distribution corresponding to a second memory state; and sensing a memory state of a second one of the two memory cells using a second sensing voltage in the sense window; wherein the first sensing voltage and the second sensing voltage are selectably closer in the sense window to the first threshold voltage distribution or the second threshold voltage distribution; store the memory state of the first memory cell in association with a particular end of the sense window having a particular magnitude of a polarity; and store the memory state of the second memory cell in association with an opposite end of the sense window having a different magnitude of the polarity; wherein the polarity is selectable from a positive polarity and a negative polarity.
2. The apparatus of claim 1, wherein the circuitry is configured to: determine a difference between the first memory state and the second memory state based on a difference in magnitude of an absolute value of a voltage stored by each of the two memory cells; and selectably positioning the first sensing voltage and the second sensing voltage in the sense window based on the determined difference.
3. The apparatus of claim 1, wherein the first sensing voltage and the second sensing voltage form ends of the sense window.
4. The apparatus of claim 3, wherein one end of the sense window corresponds to a programmed memory state for a memory cell of the plurality of memory cells and another end of the sense window corresponds to a complementary reprogrammed memory state for the memory cell of the plurality of memory cells.
5. The apparatus of claim 3, wherein one end of the sense window corresponds to a programmed memory state for a first memory cell of the plurality of memory cells and another and of the sense window corresponds to a complementary reprogrammed memory state for a second memory cell of the plurality of memory cells.
6. The apparatus of claim 1, wherein the circuitry is configured to: selectably position the first sensing voltage in the sense window at a greater magnitude than, and marginal to, a threshold voltage distribution with a lesser magnitude for each of the two memory cells; and selectably position the second sensing voltage in the sense window at a lesser magnitude than, and marginal to, a threshold voltage distribution with a greater magnitude for each of the two memory cells.
7. An apparatus, comprising: a memory having a plurality of memory cells; and circuitry configured to sense memory states of each of two memory cells of the plurality of memory cells to determine one data value by: sensing a memory state of a first one of the two memory cells using a first sensing voltage in a sense window between a first threshold voltage distribution corresponding to a first memory state and a second threshold voltage distribution corresponding to a second memory state; and sensing a memory state of a second one of the two memory cells using a second sensing voltage in the sense window; wherein the first sensing voltage and the second sensing voltage are selectably closer in the sense window to the first threshold voltage distribution or the second threshold voltage distribution; and wherein each of the two memory cells is a resistance variable memory cell configured to selectably store either of the first and second memory states.
8. The apparatus of claim 7, wherein a memory cell that has a voltage value in a threshold voltage distribution with a greater magnitude is in the first memory state and a memory cell that has a voltage value in a threshold voltage distribution with a lesser magnitude is in the second memory state.
9. The apparatus of claim 7, wherein a memory cell that has a voltage value in a threshold voltage distribution with a lesser magnitude is in the first memory state and a memory cell that has a voltage value in a threshold voltage distribution with a greater magnitude is in the second memory state.
10. The apparatus of claim 7, wherein the circuitry is configured to selectably position the first sensing voltage at a lesser magnitude than, and marginal to, a threshold voltage distribution with a greater magnitude for each of the two memory cells.
11. The apparatus of claim 10, wherein the circuitry is configured to selectably position the second sensing voltage at a same magnitude at which the first sensing voltage is selectably positioned.
12. The apparatus of claim 10, wherein the circuitry is configured to selectably position the second sensing voltage at a different magnitude than the magnitude at which the first sensing voltage is selectably positioned.
13. The apparatus of claim 7, wherein each of the two memory cells comprise a chalcogenide material.
14. A method of operating memory, comprising: sensing memory states of each of two memory cells of a plurality of memory cells to determine one data value by: sensing a memory state of a first one of the two memory cells using a first sensing voltage in a sense window between a first threshold voltage distribution corresponding to a first memory state and a second threshold voltage distribution corresponding to a second memory state; sensing a memory state of a second one of the two memory cells using a second sensing voltage in the sense window; selecting the first sensing voltage and the second sensing voltage to have a negative polarity; and selectably positioning the first sensing voltage and the second sensing voltage closer in the sense window to the first threshold voltage distribution or the second threshold voltage distribution by either positioning the first sensing voltage closer to the first threshold voltage distribution than to the second threshold voltage distribution and positioning the second sensing voltage closer to the second threshold voltage distribution than to the first threshold voltage distribution or vice versa.
15. The method of claim 14, wherein the method includes programming the one data value by: applying a first voltage pulse to the first memory cell; and applying a second voltage pulse to the second memory cell.
16. The method of claim 14, wherein the method includes determining the one data value by comparing the sensed memory states of each of the two memory cells.
17. The method of claim 14, wherein the method includes determining the one data value by validating the sensed memory state of the first memory cell as an intended data value corresponding to the one data value by determining that the sensed memory states are complimentary binary data states.
18. The method of claim 14, wherein the method includes determining the one data value by determining a switch in the memory state of the two memory cells by determining that the sensed memory states of each of the two memory cells match binary memory states.
19. The method of claim 18, wherein the method includes determining that the sensed memory states of each of the two memory cells match binary states using a truth table.
20. The method of claim 18, wherein the method includes reprogramming the two memory cells to their complementary memory state responsive to determining the switch in the memory state of the two memory cells.



Allowable Subject Matter
Claims 1-20 are presently rejected under obviousness double patenting, but would be allowable provided that a terminal disclaimer is filed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/Primary Examiner, Art Unit 2825